Citation Nr: 0931104	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  97-29 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected residuals of 
lumbosacral strain.

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
residuals of lumbosacral strain.

3.  Entitlement to service connection for a psychiatric 
disorder, to include depression, to include as secondary to 
service-connected residuals of lumbosacral strain.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of lumbosacral strain prior to May 21, 1999.

5.  Entitlement to an evaluation in excess of 20 percent for 
residuals of lumbosacral strain from May 21, 1999 to March 6, 
2000.

6.  Entitlement to an evaluation in excess of 40 percent for 
residuals of lumbosacral strain since March 7, 2000.

7.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left shoulder injury with acromioclavicular 
separation.

8.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to June 
1988.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's current hypertension was not manifested 
until many years after service, is not shown by the evidence 
of record to be related to active duty service or any 
incident therein, and is not shown by the medical evidence of 
record to have been caused or aggravated by his service-
connected disabilities.

2.  The Veteran's current erectile dysfunction was not 
manifested until many years after service, is not shown by 
the evidence of record to be related to active duty service 
or any incident therein, and is not shown by the medical 
evidence of record to have been caused or aggravated by his 
service-connected disabilities.

3.  The evidence of record does not show a current diagnosis 
of a psychiatric disorder, to include depression.

4.  Prior to May 21, 1999, the residuals of lumbosacral 
strain were manifested by a normal range of motion, normal 
musculature of the spine, no localizing tenderness in the 
lumbar spine or paralumbar muscles, and subjective complaints 
of pain.  X-ray examination of the lumbar spine revealed 
degenerative disc disease at the L5-S1 level.

5.  From May 21, 1999 to March 6, 2000, the residuals of 
lumbosacral strain were manifested by no more than a moderate 
limitation of motion, with forward flexion to 50 degrees, 
extension to 15 degrees, right and left lateral flexion to 30 
degrees, and right and left lateral rotation to 25 degrees, 
pain on motion, guarding, normal gait, normal sensory and 
motor function in the lower extremities, and subjective 
complaints of pain, weakness, fatigue and lack of endurance.

6.  Since March 7, 2000, the residuals of lumbosacral strain 
have been manifested by moderate to severe limitation of 
motion, pain on motion, weakness, and no objective 
neurological abnormalities.

7.  The Veteran's left (minor) shoulder injury with 
acromioclavicular separation has been manifested by motion of 
the left arm to shoulder level, with no additional limitation 
of motion constituting functional loss, and characterized by 
subjective complaints of pain.

8.  The evidence of record does not demonstrate that the 
Veteran's service-connected disabilities alone preclude him 
from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, 
active military service, may not be presumed to have been 
incurred in service, and is not proximately due to a service-
connected disorder.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  Erectile dysfunction was not incurred in, or aggravated 
by, active military service, and is not proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.  A psychiatric disorder, to include depression was not 
incurred in, or aggravated by, active military service, and 
is not proximately due to a service-connected disorder.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008).

4.  Prior to May 21, 1999, the criteria for an evaluation in 
excess of 10 percent for residuals of lumbosacral strain have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

5.  From May 21, 1999 to March 6, 2000, the criteria for an 
evaluation in excess of 20 percent for residuals of 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (1999).

6.  Since March 7, 2000, the criteria for an evaluation in 
excess of 40 percent for residuals of lumbosacral strain have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237 (2008).

7.  The criteria for an evaluation in excess of 20 percent 
for residuals of a left shoulder injury with 
acromioclavicular separation have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2008).  

8.  The criteria for a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU) have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

i. Duty to Notify - Service Connection Claims

As for the Veteran's claims seeking service connection 
hypertension, erectile dysfunction, and a psychiatric 
disorder, to include depression, the RO's letters in June 
2002, August 2004, November 2006 and January 2009, advised 
the Veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Further, the purpose behind the notice 
requirements has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his service connection claims, including 
the opportunity to present pertinent evidence.  Thus, the 
Board finds that the content requirements of the notice VA is 
to provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

With respect to the Dingess requirements, the RO's November 
2006 and January 2009 letters provided the Veteran with 
notice of what type of information and evidence was needed to 
establish disability ratings, as well as notice of the type 
of evidence necessary to establish an effective date.  



ii. Duty to Notify - Increased Compensation Claims

As for the Veteran's increased-compensation claims, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  Id. 

The RO's letters in September 1999, February 2001, October 
2002, March 2004, January 2005, March 2006, November 2006, 
February 2008 and December 2008 advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio, 16 Vet. App. at 187; Prickett, 20 Vet. App. at 
376.  Further, the purpose behind the notice requirement has 
been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his increased rating claims, including the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met concerning his increased compensation 
claims.  See Pelegrini, 18 Vet. App. at 120. 

With respect to the Dingess requirements, the RO's March 
2006, November 2006 and December 2008 letters provided the 
Veteran with notice of what type of information and evidence 
was needed to establish disability ratings, as well as notice 
of the type of evidence necessary to establish an effective 
date.  

As for the Veteran's claim for an increased disability 
evaluation for his service-connected residuals of lumbosacral 
strain, the initial unfavorable rating decision on appeal was 
in June 1996, prior to the enactment of the current § 5103(a) 
requirements in 2000.  Where, as here, the 38 U.S.C.A. 
§ 5103(a) notice was not mandated at the time of the initial 
decision, the RO did not err in not providing such notice.  
Rather, the Veteran has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

As for the claim for entitlement to an increased rating for 
residuals of lumbosacral strain, the RO's September 1999, 
February 2001, October 2002, January 2005, March 2006 and 
November 2006 letters, which were followed by the 
readjudication of the Veteran's increased rating claim in a 
January 2009 supplemental statement of the case, satisfied 
the notice requirements of 38 U.S.C.A. § 5103(a), as 
discussed in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett, 20 Vet. App. at 376.  Specifically, these letters 
informed the Veteran of what evidence was required to 
substantiate his claim for an increased disability rating and 
of his and VA's respective duties for obtaining evidence.  
The Veteran was also asked to submit evidence or information 
in his possession to the RO.  Moreover, with respect to the 
Dingess requirements, the Veteran was given notice of what 
type of information and evidence he needed to substantiate 
his claim for an increased rating.  Finally, while the RO's 
letters did not provide the Veteran with the specific rating 
criteria and pertinent regulations concerning his claim for 
an increased evaluation, this information was provided to the 
Veteran in the statements of the case issued in this matter.  
Thus, the Veteran has actual knowledge of the criteria used 
in rating his residuals of lumbosacral strain.  Moreover, the 
Veteran's representative should be aware of the ratings 
criteria applicable to his client's claims herein.

As for his claim for an increased rating for his left 
shoulder disability, the RO's February 2008 and December 2008 
letters, which were followed by the readjudication of the 
Veteran's increased rating claim in an March 2009 statement 
of the case, satisfied the notice requirements of 38 U.S.C.A. 
§ 5103(a), as discussed in Vazquez-Flores.  See Mayfield, 444 
F.3d 1328; see also Prickett, 20 Vet. App. at 376.  
Specifically, the RO's December 2008 letter informed the 
Veteran of what evidence was required to substantiate his 
claim for an increased disability rating and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence or information in his 
possession to the RO.  Moreover, with respect to the Dingess 
requirements, the Veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating.  Finally, the RO's December 2008 
letter provided the Veteran with the specific rating criteria 
and pertinent regulations concerning his claim for an 
increased evaluation herein.  

As for his claim for TDIU, the Veteran was informed of what 
evidence was required to substantiate this claim in the RO's 
March 2004 letter.  The Veteran was also asked to submit 
evidence or information in his possession to the RO.  
Moreover, the letter requested evidence as to how the 
Veteran's service-connected disabilities prevented his 
employment.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. at 120. 

Accordingly, due to the content of the notice given and the 
Veteran's actual knowledge, the Board finds that the Veteran 
has received appropriate VCAA notice for his increased rating 
claims as contemplated in Vazquez-Flores.  

iii. Duty to Assist

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, social security records, as well 
as his identified VA and private medical treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also 
been provided with VA examinations to determine the severity 
of his service-connected disabilities.  In addition to these 
examinations, the evidence of record reflects that the 
Veteran has been employed for a substantial length of time 
during this appeal.  As for his claim seeking service 
connection for hypertension, the Veteran was provided with a 
VA examination exploring the etiology of this condition and 
its relationship to his service-connected residuals of 
lumbosacral strain.  As for his claim seeking service 
connection for erectile dysfunction, the evidence of record 
indicates that this condition is secondary to his nonservice-
connected hypertension, and does not indicate that it is 
associated with his service-connected residuals of 
lumbosacral strain.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As for his claim seeking service connection for a 
psychiatric disorder, to include depression, a VA examination 
is not required as there is no current evidence of any 
acquired psychiatric disorder having been diagnosed.  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); ____ S. 
Ct. ____, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-
1209).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

B.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for hypertension will be presumed if it is 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

i. Hypertension

In May 2002, the Veteran filed his claim seeking service 
connection for hypertension.  He contends that this condition 
developed secondary to his service-connected residuals of 
lumbosacral strain.

Historically, the Veteran served on active duty in the Army 
from February 1979 to June 1988.  A review of his service 
treatment records revealed no diagnosis of or treatment for 
hypertension.  The report of his November 1978 enlistment 
examination noted that his heart and vascular system were 
normal.  It also listed his blood pressure as 150/80.  A May 
1979 treatment report noted the Veteran's history of 
increased blood pressure.  The report listed a blood pressure 
reading of 142/80, and directed the Veteran to return for a 
hypertensive workup.  A treatment report, dated May 21, 1979, 
noted blood pressure readings in the morning of 120/90 when 
lying, 130/94 when sitting, and 130/88 when standing.  A May 
22, 1979 treatment report noted blood pressure readings in 
the morning of 128/78 when lying, 142/96 when sitting, and 
132/92 when standing; and blood pressure readings in the 
afternoon of  128/60 when lying, 130/80 when sitting, and 
140/86 when standing.  A May 23, 1979 treatment report noted 
blood pressure readings in the morning of 120/66 when lying, 
116/60 when sitting, and 132/80 when standing.  A May 24, 
1979 treatment report noted blood pressure readings in the 
morning of 130/80 when lying, 126/86 when sitting, and 126/88 
when standing; and blood pressure readings in the afternoon 
of 128/76 when lying, 124/68 when sitting, and 126/72 when 
standing.  A June 1979 treatment report noted the Veteran's 
complaints of dizziness.  The report listed a blood pressure 
reading of 140/96.  The assessment was right saroias otitis.  
A September 1979 treatment report listed his blood pressure 
as 120/80.  An August 1987 treatment report noted a blood 
pressure reading of 132/70.  A May 1985 periodic physical 
examination noted that the Veteran's heart and vascular 
system were normal.  The report listed his blood pressure as 
116/72.  A May 1987 treatment report listed his blood 
pressure as 110/70.  An August 1987 treatment report listed 
his blood pressure as 132/70.

The Veteran's service treatment records are completely silent 
as to diagnosis of hypertension. 

Following his separation from the service, the Veteran 
underwent a VA physical examination in July 1988.  The report 
of this examination listed the Veteran's blood pressure as 
140/82 while sitting, 140/80 while recumbent, and 137/78 
while standing.

The first post service evidence indicating that the Veteran 
has hypertension is in November 1999.  See 38 U.S.C.A. 
§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  
Subsequent treatment reports revealed ongoing treatment for 
this condition.

Hypertension means that the diastolic blood pressure is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. 4.104, Diagnostic 
Code 7101 Note (1) (2008).  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

After reviewing the Veteran's claims file, the Board finds 
that the evidence of record does not support the claim of 
service connection for hypertension on a direct basis.  The 
Veteran's service treatment records are negative for any 
diagnosis of hypertension, and there is no evidence that this 
condition was incurred in or aggravated by his military 
service.  Moreover, hypertension was first diagnosed in 
November 1999, over eleven years after his discharge from the 
service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  
Importantly, there is no medical evidence of record linking 
the Veteran's current hypertension to his active military 
service.  

Further, the medical evidence of record does not support that 
hypertension was caused or aggravated by his service-
connected residuals of lumbosacral strain.  The QTC medical 
services (QTC) examiner in September 2004 noted that based 
upon review of the Veteran's medical records, his 
hypertension "is not caused by or related to" his service-
connected degenerative joint disease of the lumbar spine 
status post laminectomy.  In support of this conclusion, the 
examiner noted that essential hypertension is not commonly 
known to be a complication of degenerative disc disease or 
laminectomies, and that the Veteran's diet, family history 
and lifestyle (i.e. smoking) would be more likely 
contributing factors.

The statements of the Veteran and his representative alone 
are not sufficient to prove that his current hypertension is 
related to service or to his service-connected disabilities.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As they are not physicians, the Veteran's and his 
representative's statements are not competent evidence to 
establish that the Veteran's hypertension is related to 
service or to his service-connected residuals of lumbosacral 
strain.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the absence of medical evidence that the Veteran's current 
hypertension is related to his military service or was caused 
or aggravated by a service-connected disability, the 
preponderance of the evidence is against the Veteran's claim 
for service connection for hypertension.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ii. Erectile Dysfunction
  
The Veteran filed his present claim seeking service 
connection for erectile dysfunction, including as secondary 
to service-connected residuals of lumbosacral strain in April 
2006.

After reviewing the Veteran's claims file, the Board finds no 
evidence of erectile dysfunction having been incurred or 
aggravated during his active duty military service.  His 
inservice and post treatment reports are silent as to this 
condition until May 1999, over ten years after his discharge 
from military service.  Mense v. Derwinski, 1 Vet. App. at 
356.  Moreover, there is no medical evidence of record 
linking the Veteran's current erectile dysfunction to his 
active military service.  

The Board also finds that there is no medical evidence of 
record relating the Veteran's current erectile dysfunction to 
his service-connected disabilities.  Medical treatment 
reports in August 2003 and October 2004 suggest a 
relationship between the Veteran's erectile dysfunction and 
medications he is taking for hypertension, specifically 
hydrochlorothiazide.  The October 2004 treatment report 
diagnosed erectile dysfunction directly related to the 
Veteran's hydrochlorothiazide use.  The physician stated, "I 
have advised the patient to discontinue hydrochlorothiazide 
altogether as this is clearly the source of his erectile 
dysfunction."  Service connection for hypertension has not 
been granted.  


The statements of the Veteran herein are not sufficient to 
prove that any diagnosed erectile dysfunction is related to 
service or to his service-connected disabilities.  The 
Veteran's statements are not competent evidence to establish 
that his erectile dysfunction is related to service or to his 
service-connected residuals of lumbosacral strain.  Espiritu, 
2 Vet. App. at 495.  

In the absence of medical evidence that the Veteran's current 
erectile dysfunction is related to his active military 
service or was caused or aggravated by a service-connected 
disability, the preponderance of the evidence is against the 
Veteran's claim for service connection for erectile 
dysfunction.  As such, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

iii. Depression

The Veteran is seeking service connection for a psychiatric 
disorder, to include depression.  He contends that this is 
secondary to his service-connected residuals of lumbosacral 
strain.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a 
current disability exists if the diagnosed disability is 
present at the time the claim is filed or during the pendency 
of the claim, even if the disability resolves prior to 
adjudication); Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(in the absence of proof of a present disability, there can 
be no valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  

In this case, other than the Veteran's contentions, the 
record contains no evidence of a diagnosis of a psychiatric 
disorder, to include depression, at any time during the 
appeal period.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009); see also McClain v. Nicholson, 21 Vet. App. 319 
(2007).  Without a current showing of depression, service 
connection is not warranted in this matter.

As the Veteran's statements are not competent evidence to 
establish a diagnosis of a psychiatric disorder, the Board 
concludes that the preponderance of the evidence is against a 
finding that the Veteran has a psychiatric disorder related 
to his military service or secondary to his service-connected 
residuals of lumbosacral strain.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As the preponderance of the evidence 
is against the claim for service connection for a psychiatric 
disorder, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The 
Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

i. Residuals of Lumbosacral Strain

Historically, the RO granted service connection for 
lumbosacral strain in an August 1988 rating decision.  The 
August 1988 rating decision assigned an initial evaluation of 
10 percent for this condition, effective from June 1988.

In February 1995, the RO filed his present claim seeking an 
increased disability rating for his service-connected 
residuals of lumbosacral strain.
 
In June 1996, the RO issued a rating decision which denied an 
increased evaluation in excess of 10 percent for the 
Veteran's service-connected residuals of lumbosacral strain.  
The Veteran timely appealed this decision.  Through the 
various rating decisions that followed during the course of 
this appeal, the RO has assigned staged disability ratings 
for the Veteran's service-connected residuals of lumbosacral 
strain.  See Hart v. Mansfield, 21 Vet. App. at 510.  
Specifically, the RO has assigned the Veteran's service-
connected residuals of lumbosacral strain a 10 percent 
evaluation prior to May 21, 1999; a 20 percent evaluation 
from May 21, 1999 to March 6, 2000; and a 40 percent 
evaluation since May 7, 2000.  The Veteran continues to seek 
a higher rating for this condition.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).

In November 2002, the RO also granted a temporary total 
disability rating of 100 percent for this condition based on 
convalescence from September 18, 2002 through November 30, 
2002.  See 38 C.F.R. § 4.30 (2008).

During the course of this appeal, the applicable rating 
criteria for lumbosacral strain were amended under changes to 
the rating criteria applicable to the diseases and injuries 
of the spine under 38 C.F.R. § 4.71a, effective September 26, 
2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  All applicable 
diagnostic criteria will be discussed below.  

Where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  VAOPGCPREC 07-03, 69 Fed. Reg. 
25179 (2004).  However, if the revised version of the 
regulation is more favorable, the implementation of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  If the former version is 
more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and from, the effective 
date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint.  38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a noncompensable evaluation 
when manifested by slight subjective symptoms only.  A 10 
percent rating is assigned when there is characteristic pain 
on motion.  A 20 percent evaluation requires evidence of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  The 
highest rating allowable under this diagnostic code, 40 
percent, is assigned when there is evidence of listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

According to the revised regulation, lumbosacral strain, is 
evaluated based on the General Rating Formula for Diseases 
and Injuries of the Spine, which in pertinent part, is as 
follows:


With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:  

A 10 percent rating will be assigned for 
forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent of 
more of height.  

A 20 percent rating is assigned for 
forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for 
forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine;

A 50 percent rating is assigned for 
unfavorable ankylosis of the entire 
thoracolumbar spine.

A 100 percent rating is assigned for 
unfavorable ankylosis of the entire 
spine. 

Note (1):  Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA 
compensation purposes, normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left 
and right lateral rotation is zero to 
30 degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion 
for each component of spinal motion 
provided in this note are the maximum 
that can be used for calculation of the 
combined range of motion.  

Note (4):  Round each range of motion 
measurement to the nearest five degrees.  

38 C.F.R. § 4.71a, Diagnostic Code 5237 (in effect from 
September 26, 2003).  

a. Prior to May 21, 1999

Prior to May 21, 1999, a 10 percent evaluation for the 
Veteran's service-connected residuals of lumbosacral strain, 
was assigned under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

In July 1995, a VA examination of the spine was conducted.  
The examination report noted the Veteran's complaints of 
lower back pain when bending, sitting or lifting.  Physical 
examination of the lumbar spine revealed a full and painless 
range of motion in all planes.  The Veteran was able to heel 
and toe walk without difficulty, and straight leg raising 
tests were negative.  There was no proximal or distal 
atrophy, and reflexes were normal.  Motor and sensory 
examinations were also normal.  The report concluded with a 
diagnosis of normal back examination, with a history 
consistent with chronic intermittent lumbar strains syndrome.  
The examiner also noted that X-ray examination of the lumbar 
spine revealed degenerative disk disease at the L5-S1 disc 
levels.  

At an April 1996 hearing before the RO, the Veteran testified 
that his lumbar spine disorder was manifested by stiffness 
and pain when he tried to bend over.  He indicated that he 
was treating this condition mostly with over the counter 
medication.  He also indicated that he would leave early from 
work approximately three to four times a month due to his 
back, and that he would call in sick due to back pain 
approximately once a month.

The report of a November 1997 VA examination of the spine 
noted the Veteran's complaints of severe and chronic back 
pain, aggravated by repetitive bending.  The report noted 
that the Veteran was working as a manufacturing technician, 
and that he had been doing so for the past nine years, with 
only a few days time lost due to back pain.  Physical 
examination revealed the Veteran to be muscular, 
well-nourished and developed.  He had no problems walking, 
undressing, and dressing.  Musculature was normal, and there 
was no localized tenderness in the lumbar spine or paralumbar 
muscles.  Range of motion testing of the lumbar spine was 
within normal limits, and his deep tendon reflexes were also 
normal.  X-ray examination of the lumbar spine revealed 
alignment and disc spaces were normal, with no significant 
degenerative changes.  The report concluded with a diagnosis 
of lumbar strain syndrome, with history of degenerative disc 
disease at L5/S1.

A February 1999 private treatment report noted the Veteran's 
complaints of increasing low back pain which is starting to 
limit his activities.  The report noted that his back pain 
was aggravated by bending and doing sit ups.  X-ray 
examination of the lumbar spine performed in February 1999, 
revealed no significant degenerative changes.  

Prior to May 21, 1999, the Veteran's residuals of lumbosacral 
strain were manifested by a normal range of motion, normal 
musculature of the spine, no localizing tenderness in the 
lumbar spine or paralumbar muscles, and subjective complaints 
of pain.  X-ray examination of the lumbar spine revealed 
degenerative disc disease at the L5-S1 level.  Accordingly, 
an evaluation in excess of 10 percent is not warranted for 
residuals of lumbosacral strain, prior to May 21, 1999, under 
the provisions of Diagnostic Code 5295. 

The Board has considered the application of other diagnostic 
codes in effect prior to May 21, 1999.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  For limitation of lumbar 
spine motion, 10, 20, and 40 percent evaluations were 
assigned for slight, moderate, and severe limitation of 
motion, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  The objective medical evidence of record showed 
lumbar spine exhibited normal range of motion on VA 
examinations.  Accordingly, an evaluation in excess of 10 
percent is not warranted prior to May 21, 1999, under the 
provisions of Diagnostic Code 5292. 

Moreover, other diagnostic codes are not for application 
because there was no objective medical evidence of fracture 
of vertebra, ankylosis of the complete, cervical, dorsal, or 
lumbar spine, limitation of dorsal spine motion, 
intervertebral disc syndrome, or sacroiliac injury and 
weakness.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5287, 5288, 5289, 5291, 5293, 5294 (2002).  
Accordingly, an evaluation in excess of 10 percent is not 
warranted.  

b. from May 21, 1999 to March 6, 2000

From May 21, 1999 to March 6, 2000, residuals of lumbosacral 
strain a 20 percent disability evaluation was assigned.

A May 21, 1999 VA treatment report noted that the physical 
examination of the lower extremities revealed 5/5 strength, 
bilaterally.  The Veteran was prescribed medication for low 
back pain.  A June 1999 treatment report noted diagnoses of 
low back syndrome and chronic pain syndrome.  Physical 
examination of the lumbar spine revealed very minimal 
scoliosis.  Palpable pedal pulses were found, with no ankle 
edema, and deep tendon reflexes were intact in both lower 
extremities.  

A November 1999 employment evaluation summary indicated that 
the Veteran's position of manufacturing technician consisted 
of work in the heavy work category.  This position required 
climbing and balancing on equipment, twisting and lateral 
bending, and torquing.  The Veteran reported pain with all of 
these tasks, and the evaluation summary noted that he might 
require some therapy before being able to return to this 
position.

A January 2000 treatment report noted the Veteran's 
complaints of mechanical low back pain.  The diagnosis was 
chronic low back pain, and physical therapy was prescribed.  

On March 6, 2000, a QTC examination of the spine was 
conducted.  The report of this examination noted the 
Veteran's complaints of pain and stiffness in his low back.  
The Veteran also reported weakness, fatigue and lack of 
endurance in his back muscles.  He indicated that he could 
only bend for short periods of time, and could not do so 
repetitiously.  Physical examination revealed a loss of 
normal lordosis of the lumbosacral area.  The Veteran's gait 
was normal, with limited function on standing and walking, 
due to chronic spasm of his back with abnormal posture.  
Range of motion testing of the lumbar spine revealed forward 
flexion to 50 degrees, extension to 15 degrees, right and 
left lateral flexion to 30 degrees, and right and left 
lateral rotation to 25 degrees.  Range of motion was limited 
due to pain, as well as weakness and lack of endurance.  
Neurologically, the lower extremities exhibited normal motor 
function, no muscle atrophy, and no weakness.  Sensory and 
deep tendon reflexes were within normal limits.  X-ray 
examination of the spine was normal.  The QTC examiner 
further stated that there was functional loss in the lower 
back because of moderately severe pain as evidenced by 
grimacing and muscle spasm, that was both demonstrable on 
pressure and manipulation of the lower back muscles.  The 
examiner noted that this significantly reduced and limits the 
functional mobility as it related to the Veteran's lower 
back, and that further limitation with more severe flare-ups 
in the range of at least 50 percent in all planes of motion 
in the lumbar spine would be expected.

After reviewing the Veteran's claims file, the Board 
concludes that an increased evaluation in excess of 20 
percent for service-connected residuals of lumbosacral strain 
from May 21, 1999 to March 6, 2000 is not warranted.

From May 21, 1999 to March 6, 2000, residuals of lumbosacral 
strain were manifested by no more than a moderate limitation 
of motion.  Specifically, forward flexion was to 50 degrees, 
extension to 15 degrees, left and right lateral flexion to 30 
degrees and left and right rotation to 25 degrees.  The 
Veteran's gait was normal, with limited function on standing 
and walking.  Neurologically, the lower extremities exhibited 
normal motor function, no muscle atrophy, and no weakness.  
Sensory and deep tendon reflexes were also within normal 
limits.  X-ray examination of the spine was noted to be 
normal.  Accordingly, an evaluation in excess of 20 percent 
is not warranted for residuals of lumbosacral strain, under 
the provisions of Diagnostic Code 5295.

Despite the notations of pain and muscle spasm, the Veteran's 
residuals of lumbosacral are not shown to be analogous to a 
severe lumbosacral strain during this period, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space.

The Board has considered the application of other diagnostic 
codes in effect prior to May 21, 1999.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  For limitation of lumbar 
spine motion, 10, 20, and 40 percent evaluations were 
assigned for slight, moderate, and severe limitation of 
motion, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  The objective medical evidence of record showed 
lumbar spine exhibited no more than a moderate range of 
motion even when functional limitation is considered fully.  
Accordingly, an evaluation in excess of 20 percent is not 
warranted at any time from May 21, 1999 to March 6, 2000, 
under the provisions of Diagnostic Code 5292. 

Moreover, other diagnostic codes are not for application 
because there is no objective medical evidence of fracture of 
vertebra, ankylosis of the complete, cervical, dorsal, or 
lumbar spine, limitation of dorsal spine motion, 
intervertebral disc syndrome, or sacroiliac injury and 
weakness.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5287, 5288, 5289, 5291, 5293, 5294 (2002).  
Accordingly, an evaluation in excess of 20 percent is not 
warranted at any time during the period from May 21, 1999 to 
March 6, 2000. 

c. Since March 7, 2000

Since May 7, 2000, residuals of lumbosacral strain a have 
been assigned 40 percent disability rating.

A November 2000 statement from the Veteran's employer, VA 
Form 21-4192, noted that the Veteran had resigned from his 
employment as a machine operator in October 1999, and that he 
began receiving long term disability benefits in June 2000.

A February 2002 VA treatment report noted the Veteran's 
complaints of chronic back pain, aggravated by sitting.  
Physical examination revealed the Veteran's back to be 
nontender.  Strength testing in the lower extremities was 
5/5.

An April 2002 private treatment report noted the Veteran's 
complaints of back pain.  Physical examination revealed 
positive tenderness to deep palpation in the right lower 
back.  Examination of the extremities was negative, and 
neurologically, deep tendon reflexes were within normal 
limits, and strength was 5/5, bilaterally.  The report 
concluded with an assessment of back pain, most likely 
myofacial pain in nature.  It also noted that the Veteran 
received a trigger point injection.

A May 2002 x-ray examination of the lumbar spine revealed an 
impression of mild narrowing of the disc space at L5-S1.

An August 2002 magnetic resonance imaging scan of the lumbar 
spine revealed evidence of moderately severe bilateral 
lateral recess stenosis at L4-L5.  No focal disc herniation 
was identified.  

A September 2002 hospital admission report noted the 
Veteran's history of lower back pain with progressive 
discomfort in the lower extremities, left worse than right.  
The Veteran reported that the discomfort radiated down the 
lateral aspect of his thighs and calves and down towards the 
dorsum of his feet.  Neurologically, motor strength was 
grossly full at 5/5 throughout.  His muscle tone was normal 
in all four extremities, and his reflexes were 1+ throughout.  
Sensory examination was intact to pinprick, light touch, and 
vibratory sensation.  

On September 18, 2002, the Veteran underwent a bilateral L4 
hemilaminectomy, decompression of spinal stenosis, and 
bilateral L5 nerve root decompression.  The preoperative and 
postoperative diagnosis on the operative report was listed as 
bilateral L5 radiculopathy.  

In a November 2002 rating decision, a temporary total 
disability rating of 100 percent was granted from September 
18, 2002 through November 30, 2002 based on surgical 
treatment necessitating convalescence pursuant to 38 C.F.R. 
§ 4.30 (2008).

A November 2002 treatment report noted that the Veteran had 
been doing well, with pain and stiffness at his incision 
site.  The report noted that he had been walking 15 to 20 
minutes twice a day, and had no pain, numbness, or tingling 
in his lower extremities.  Physical examination revealed his 
motor examination to be full, and straight leg raising was 
negative.  His incision site was flat and well-healed.  The 
impression was good progress status post bilateral L4-L5 
partial hemilaminectomies and partial foramenotomis.  

An April 2003 private evaluation report noted that the 
Veteran continued to have ongoing lower back pain, but that 
the numbness down his leg which was previously a problem, had 
largely resolved.  Neurological examination revealed no 
muscle atrophy in the upper or lower extremities.  The 
Veteran's gait was normal, and he could tandem walk without 
loss of balance.  The Veteran could bend 60 degrees 
anteriorly at the waist.  

In June 2003, a VA neurological examination revealed 
decreased sensation in the entire left lower extremity, not 
corresponding to any single peripheral root or nerve 
dermatome.  No atrophy was noted, and muscle tone was normal.  
There was diffuse giveaway weakness in the left lower 
extremity at L4-L5.  Bilateral knee, hamstring, and ankle 
reflexes were normal.  Electrodiagnostic testing was 
performed to determine evidence of radiculopathy or sciatic 
neuropathy.  Left peroneal motor response was normal.  Tibial 
h-reflexes were normal and symmetric.  Electromyograph (EMG) 
of the left tibialis anterior, medial gastroc, and vastus 
lateralis was normal.  EMG of the bilateral paraspinals at 
L3-S1 revealed 3+ fibs and positive waves.  EMG of the 
bilateral paraspinals at L2, L3 were normal.  The VA examiner 
stated that the Veteran complained of severe low back pain 
radiating down the left leg, suggesting left lumbosacral 
radiculopathy or sciatic neuropathy.  However, the examiner 
found no objective evidence of this on neurological 
examination or on extensive electrodiagnostic testing 
performed.  The examiner stated that the EMG findings in the 
paraspinal muscles were likely the result of his recent 
surgery.  There is no functional loss due to radiculopathy or 
sciatic neuropathy found.  

The veteran stated at an August 2003 examination that he 
could walk 100 yards and that he was taking pain medication 
for his lumbar spine pain.  Physical examination revealed his 
lumbar surgery scar to be well-healed.  His gait was grossly 
normal, but slightly shuffled.  Range of motion testing of 
the lumbar spine revealed flexion to 60 degrees, extension to 
20 degrees, left side to 30 degrees, and right side to 30 
degrees.  His reflexes were 2+, bilaterally, at the Achilles 
and patella.  There was mild paraspinal tenderness and no 
radicular symptoms.  There was also mild lateral knee 
parensthesia on the left side, otherwise intact.  The 
diagnosis was lumbar spine pain, status post surgery.

In January 2004, a QTC examination of the spine noted the 
Veteran's complaints of constant back pain.  The Veteran 
reported that his back disorder prevented prolonged standing, 
lifting, bending, walking, or repetitious work.  He also 
indicated that when the pain was severe, that he could not 
function at all.  Physical examination revealed his posture 
and gait was normal.  Radiation of pain on movement of the 
thoracolumbar spine was not shown.  There was no tenderness 
and no mild bilateral muscle spasm in the lumbosacral area.  
Straight leg raising was positive at 60 degrees.  Range of 
motion testing of the spine revealed flexion to 60 degrees, 
extension to 10 degrees, right and left lateral flexion to 20 
degrees, and right and left rotation to 30 degrees.  Range of 
motion of the spine was limited throughout due to pain that 
began at the limitation and the Veteran did not allow 
movement beyond that point.  It was not additionally limited 
by fatigue, weakness, lack of endurance or incoordination.  
Sensory examination in the lower extremities was within 
normal limits, and deep tendon reflexes of the ankle and knee 
were 1+, bilaterally.  Motor function of the lower 
extremities was within normal limits, bilaterally, and the 
examiner indicated nerve root radiculopathy could not be 
elicited.  X-ray examination of the spine revealed an 
impression of loss of disc space height at the L5-S1 level, 
moderate in degree, consistent with post-surgical or 
degenerative change.  The diagnosis was status post 
laminectomy of L4-L5.  The VA examiner indicated that the 
Veteran had intervertebral disc syndrome, and that he was 
currently status post laminectomy for an L4-L5 disc disease.  
The examiner also noted that the Veteran had no episodes of 
bed rest ordered by a physician and no incapacitating 
episodes since the immediate postoperative episode.  The 
Veteran was unable to lift, bend, stoop, or do any strenuous 
activity requiring the use of his back, and this disorder 
should now be referred to as intervertebral disc syndrome, 
status post surgery.  

In June 2005, a QTC examination of the spine noted the 
Veteran's complaints of continued aching, burning, and sharp 
pain in the lumbar spine.  Pain was aggravated by physical 
activity, and the Veteran was taking pain medications.  
Physical examination revealed posture was abnormal, rotated 
mildly to the left.  His gait was normal, and he had no 
radiation of pain on movement.  Lower lumbar spasm and 
tenderness at his laminectomy site was found.  Straight leg 
raising tests were negative, bilaterally, and no ankylosis 
was present.  Range of motion testing of the lumbar spine, as 
verified by addendums to the examination, revealed flexion to 
50 degrees, where pain occurs; extension to 30 degrees, 
without pain; right lateral flexion to 28 degrees, with pain 
throughout; left lateral flexion to 30 degrees, with pain 
throughout; left rotation to 28 degrees, with pain 
throughout; and left rotation to 10 degrees, with pain 
throughout.  The examiner noted that with repetitive motion 
testing, another 20 degree loss of flexion was elicited due 
to pain and fatigue.  The examiner also noted that at L4 
there was decreased sensory on his left lateral thigh.  
Neurological examination revealed the motor function of the 
lower extremities to be normal.  Sensory examination by 
reflexes was normal at 2/4 on the right and left knee and 
ankle deep tendon reflexes.  The diagnosis was degenerative 
joint disease of the lumbar spine, status post laminectomy.  
The examiner noted that the Veteran was unable to perform 
heavy lifting or prolonged single position maneuvers at work.  
The report also noted the Veteran's reports of daily 
incapacitating episodes.

A health care provider certificate in March 2006, noted that 
the Veteran was incapacitated from February 24, 2006 to March 
6, 2006 due to his chronic back pain.  A March 2006 treatment 
report noted that the Veteran was seen for medical reasons on 
February 24, 2006, and that he could return to work on March 
6, 2006.  

A March 2006 treatment report noted that the Veteran had a 
back problem which might be aggravated by heavy work.  The 
physician then recommended "less physically demanding work 
for him."  

A December 2006 private treatment report noted the Veteran's 
complaints of pain in the lower back region which did not 
radiate below the knees.  The Veteran indicated that exercise 
and lifting at work worsened his back.  Following a physical 
and neurological examination, the report impression was 
continuing back pain, with no motor or sensorial deficit.  
The physician recommended a job change for something less 
physically demanding.  

In April 2007, a VA examination of the spine noted the 
Veteran's complaints of pain, weakness, fatigue, and 
decreased motion in the lumbar spine.  The report noted that 
the pain was variable in severity, and related to activity.  
The report noted that there was no intervertebral disc 
syndrome, that the Veteran used two canes to ambulate, and 
was able to walk 1/4 mile.  Physical examination of the 
thoracic sacrospinalis revealed spasm, guarding, and pain on 
motion on the left and right.  There was no atrophy or 
tenderness.  The Veteran's gait was antalgic, and his head 
position was normal.  Strength testing of the hip flexion was 
3/5, bilaterally; hip extension was 4/5, bilaterally; knee 
extension was 3/5, bilaterally; ankle dorsiflexion was 4/5, 
bilaterally; ankle plantar flexion was 4/5, bilaterally; and 
great toe extension was 5/5, bilaterally.  Muscle tone was 
normal, with no muscle atrophy.  Range of motion testing of 
the thoracolumbar spine revealed flexion to 15 degrees, with 
pain from 5 to 15 degrees, and loss of motion on repetitive 
use from 0 to 5 degrees.  Extension was to 20 degrees, with 
pain from 15 to 20 degrees, and loss of motion on repetitive 
use from 15 to 20 degrees.  Right and left lateral flexion 
was from 0 to 30 degrees, without pain.  Right lateral 
rotation was to 25 degrees, active and passive, with pain 
from 10 to 25 degrees, and no additional loss of motion on 
repetitive use.  Left lateral rotation was from 0 to 20 
degrees, with pain from 5 to 20 degrees, and loss of motion 
on repetitive use from 5 to 20 degrees.  The diagnosis was 
lumbar disc disorder.  The examination report noted that the 
Veteran was currently retired and not employed.  The VA 
examiner noted that he could not maintain a posture leaning 
over a machine such as a lathe or over a kitchen sink without 
increase in pain.  He took medication to relieve the pain 
which interfered with clarity of thought and precision of 
motor activity.  

A May 2007 statement from the Veteran's spouse indicated that 
the Veteran was in constant back pain, requiring constant 
medication.  

A June 2007 decision from the Social Security Administration 
noted a finding that the Veteran "has worked from December 
2005 to January 2007, engaging in gainful activity."  The 
decision noted that the Veteran had lumbar disc disease, with 
bilateral lateral recess stenosis at L4-L5 and chronic back 
pain syndrome, and that this condition caused significant 
limitation in his ability to perform basic work activities.  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome was evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293.  A 40 percent evaluation was 
warranted for severe disability with recurrent attacks and 
only intermittent relief.  A 60 percent evaluation was 
warranted for evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).


While the Veteran had complaints of left leg radiculopathy, 
the evidence of record does not show pronounced disability 
with persistent symptoms compatible with sciatic neuropathy.  
Thus, a higher rating is not warranted at any time since 
March 7, 2000, under the rating criteria prior to September 
23, 2002.  Id. 

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine was evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 40 percent 
evaluation was the highest evaluation available under this 
Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  Accordingly, an evaluation in excess of 40 percent 
is not warranted at any time since March 7, 2000 under 
Diagnostic Code 5292.  See also Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Under the schedular criteria in effect on and after September 
26, 2003 a 40 percent rating is assigned for forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (in effect from September 26, 
2003).  A 50 percent disability rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  All 
of the treatment and examinations reports of record since 
March 2000 reflect a range of motion in the Veteran's 
thoracolumbar spine.  Thus, a higher rating is not warranted 
under this Diagnostic Code 5237.

Under the schedular criteria in effect on and after September 
23, 2002, intervertebral disc syndrome is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5243.  Under this version of 
the Diagnostic Code, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the previous 12 months or by combining under § 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.25 (2008).  A 40 percent 
evaluation is warranted for incapacitating episodes having a 
total duration of 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent evaluation is warranted for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).  This remained essentially 
unchanged in the revisions effective on September 26, 2003.  
In June 2004, a correction was published to reinsert material 
that was inadvertently omitted from the initial publication 
of the 2003 revision.  69 Fed. Reg. 32449 (2004).  For the 
purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 at Note 
(1) (2008).

The medical evidence of record reflects that the Veteran had 
a single incapacitating episode for less than two weeks, from 
February 24, 2006 to March 6, 2006, due to his low back 
disorder.  While the Veteran claims addition incapacitating 
episodes, the medical evidence of record does not show that 
the rest was prescribed by a physician.  Accordingly, an 
evaluation in excess of 40 percent is not warranted for any 
period on and after September 23, 2002 under the schedular 
criteria for intervertebral disc syndrome.

The medical evidence of record shows that for the period on 
and after September 23, 2002, a separate evaluation for 
neurological components of the Veteran's residuals of 
lumbosacral strain is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (2) (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242, Note (1) (2008).  Despite the Veteran's 
intermittent complaints of left leg numbness, the June 2003 
VA neurological examination found no objective evidence of 
neurological impairment on his neurological examination or on 
electrodiagnostic testing.  The June 2005 QTC examiner found 
that the motor function and sensory examination of the lower 
extremities were normal.  The impression of private treatment 
in December 2006 was continuing back pain, with no motor or 
sensorial deficit.  Based on the neurological findings 
herein, a separate evaluation is not warranted for the 
Veteran's neurologic component of his service-connected back 
disorder.  38 C.F.R. § 4.124a, Diagnostic Codes 8520 to 8530 
(2008).  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2008).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  
Thun, 22 Vet. App. at 115.  If the criteria under the Rating 
Schedule reasonably describe the veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required. 

The Board finds that the Veteran's low back disability 
picture is not so unusual or exceptional in nature as to 
render the currently assigned ratings inadequate.  The 
Veteran's low back disorder is evaluated pursuant to 38 
C.F.R. § 4.71a, the criteria of which is found by the Board 
to specifically contemplate the level of disability and 
symptomatology.  As noted above, prior to May 21, 1999, the 
residuals of lumbosacral strain were manifested by a normal 
range of motion, normal musculature of the spine, no 
localizing tenderness in the lumbar spine or paralumbar 
muscles, and subjective complaints of pain.  X-ray 
examination of the lumbar spine revealed degenerative disc 
disease at the L5-S1 level.  From May 21, 1999 to March 6, 
2000, the residuals of lumbosacral strain were manifested by 
no more than a moderate limitation of motion, with forward 
flexion to 50 degrees, extension to 15 degrees, right and 
left lateral flexion to 30 degrees, and right and left 
lateral rotation to 25 degrees, pain on motion, guarding, 
normal gait, normal sensory and motor function in the lower 
extremities, and subjective complaints of pain, weakness, 
fatigue and lack of endurance.  Since March 7, 2000, the 
residuals of lumbosacral strain have been manifested by 
moderate to severe limitation of motion, pain on motion, 
weakness, and no objective neurological abnormalities.  When 
comparing these disability pictures with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by 
the disability ratings for his service-connected low back 
disorder.  A rating in excess of those assigned are provided 
for certain manifestations of this disorder but the medical 
evidence of record does not demonstrate that such 
manifestations are present in this case.  The criteria for 
the ratings assigned more than reasonably describe the 
Veteran's disability levels and symptomatology during the 
periods considered and, therefore, the assigned schedular 
evaluations are adequate and no referral is required.

After review of the evidence, there is also no evidence of 
record that would warrant ratings in excess of those assigned 
herein for the Veteran's low back disorder at any time during 
the period pertinent to this appeal.  38 U.S.C.A. § 5110 
(West 2002); see also Hart, 21 Vet. App. at 510.  In reaching 
this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against evaluations in excess of those provided 
herein for the Veteran's service-connected low back disorder, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ii. Residuals of Left Shoulder Injury with Acromioclavicular 
Separation

The Veteran is seeking an increased disability evaluation for 
his service-connected residuals of a left shoulder injury 
with acromioclavicular separation.  

Historically, service connection was granted at a 
noncompensable disability rating for residuals of a left 
shoulder injury with acromioclavicular separation in an 
August 1988 rating decision.  In August 2008, a rating 
decision granted an increased evaluation to 20 percent for 
residuals of a left shoulder injury, with acromioclavicular 
separation, effective from January 2008.  

The Veteran is right-handed; thus, his left shoulder is 
considered his minor extremity.  See 38 C.F.R. § 4.69 (2008).  
Under Diagnostic Code 5201, a 20 percent evaluation is 
assigned for limitation of the major or minor arm motion at 
shoulder level.  When there is limitation of motion midway 
between the side and shoulder level, between 45 and 90 
degrees, a 20 percent rating is again warranted for minor arm 
limitation of motion.  The next highest evaluation for minor 
arm limitation of motion, the maximum 30 percent rating, is 
assigned for limitation of motion of the arm to 25 degrees 
from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2008).
  
In determining whether there is limitation of motion to 
shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I (2006).  Forward flexion is the range of motion from 
the side of the body out in front, and abduction is the range 
of motion from the side of the body out to the side.  Id.  

On VA examination in February 2008, forward flexion of the 
left shoulder was to 90 degrees, with pain reported at 90 
degrees.  Abduction of the left shoulder was to 90 degrees, 
with pain reported at 90 degrees.  Physical examination of 
the left arm revealed guarding of movement, with no edema, 
effusion, weakness, tenderness, redness, heat, or 
subluxation.  The VA examiner commented that the Veteran's 
left shoulder function was additionally limited after 
repetitive use by pain, fatigue, weakness, lack of endurance, 
incoordination, but that this resulted in a loss of zero 
degrees of joint function.  X-ray examination of the left 
shoulder was normal.  The diagnosis was left shoulder strain.  
The VA examiner noted that subjective factors of this 
condition were pain and limited use, and that the objective 
factors of this condition were reduced range of motion, pain, 
lack of endurance, incoordination with lifting and weakness 
with all ranges of motion.

Accordingly, an evaluation greater than 20 percent under 
Diagnostic Code 5201 is not warranted.  Despite the Veteran's 
contentions of pain, the examination report noted left 
shoulder flexion and abduction to 90 degrees.  

The Board has considered whether there is additional 
functional loss not contemplated in the current 20 percent 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  While the records at 
issue in this matter do reflect complaints of pain, fatigue 
and weakness, as well as some guarding, the Board does not 
find that a higher rating is warranted in this matter.  As 
noted on his February 2008 VA examination of the shoulder, 
the Veteran's left shoulder exhibited flexion and abduction 
to 90 degrees, with zero degrees loss of function on 
repetitive use.  This range of motion is substantially larger 
that the 25 degree limitation which would warrant a higher 
rating herein.  In addition, the April 2007 VA examination 
noted that the "Veteran states it is not causing him 
problems and my exam indicated full range of motion and 
grossly normal neuro-muscular function."  Moreover, a 
November 2006 treatment report noted findings of a full range 
of motion in the Veteran's upper extremities, with strength 
and sensation intact.  Thus, the Board finds that there is no 
additional functional loss not contemplated in the 20 percent 
rating assigned the Veteran's left shoulder disorder, and 
that an increased evaluation on this basis is not warranted.

The Board has considered other diagnostic codes pertaining to 
the shoulder and arm.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  However, as the evidence of record 
does not demonstrate ankylosis of the scapulohumeral 
articulation, other impairment of the humerus, or impairment 
of the clavicle or scapula, Diagnostic Codes 5200, 5202, and 
5203 are not for application.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5202-03 (2008).

The Board finds that the Veteran's left shoulder disability 
picture is not so unusual or exceptional in nature as to 
render the currently assigned ratings inadequate.  The 
Veteran's left shoulder disorder is evaluated pursuant to 38 
C.F.R. § 4.71a, the criteria of which is found by the Board 
to specifically contemplate the level of disability and 
symptomatology.  As noted above, the Veteran's left shoulder 
injury with acromioclavicular separation has been manifested 
by motion of the left arm to shoulder level, with no 
additional limitation of motion constituting functional loss, 
and characterized by subjective complaints of pain.  When 
comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by 
the disability rating for his service-connected left shoulder 
disorder.  A rating in excess of that currently assigned is 
provided for certain manifestations of this disorder but the 
medical evidence of record does not demonstrate that such 
manifestations are present in this case.  The criteria for 
the ratings assigned more than reasonably describe the 
Veteran's disability level and symptomatology and, therefore, 
the assigned schedular evaluations are adequate and no 
referral is required.


After review of the evidence, there is also no evidence of 
record that would warrant ratings in excess of those assigned 
herein for the Veteran's left shoulder disorder any time 
during the period pertinent to this appeal.  38 U.S.C.A. § 
5110 (West 2002); see also Hart, 21 Vet. App. at 510.  As the 
preponderance of the evidence is against the claim for an 
increased rating for a left shoulder disorder, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49.

iv. TDIU

TDIU is warranted when the evidence shows that the Veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  TDIU benefits are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  If there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for TDIU benefits; if there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Since the Veteran filed his claim seeking a TDIU rating, 
service connection has been in effect for residuals of a 
lumbosacral strain, evaluated as 40 percent disabling, and 
for residuals of left shoulder injury with acromioclavicular 
separation, evaluated as 20 percent disabling.  The combined 
disability rating for these conditions is 50 percent.  As 
such, the Veteran does not meet the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability 
or disabilities, and consideration is given to the Veteran's 
background including employment and educational history.  38 
C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the Veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2008).
 
After reviewing the evidence of record, the Board concludes 
that the Veteran is not unemployable due solely to his 
service-connected disabilities.  

On his TDIU application form in May 2003, the Veteran 
indicated that he had graduated high school and three years 
of college.  He also indicated that he had been in school 
since May 2000 studying the field of electronics servicing 
technology.  Finally, he reported that he was trying to start 
his own home business.  An August 2003 VA examination noted 
that the Veteran was attending school full-time.  

A December 2005 treatment report noted that the Veteran was 
working as a forklift operator.  A decision from the Social 
Security Administration, issued in June 2007, found that the 
Veteran had been employed from December 2005 to January 2007.  
On his December 2008 TDIU application, the Veteran reported 
that he worked in a manufacturing position from October 2005 
trough December 2006.  The evidence reflects that the Veteran 
was employed during the course of this appeal.  Moreover, 
during this period of employment, the Veteran is shown to 
have worked as a forklift operator or in a manufacturing 
position.  This employment is more physically demanding than 
employment of a sedentary nature.

While the Veteran clearly has some occupational impairment as 
a result of his service-connected disabilities, as 
contemplated by the currently assigned 50 percent combined 
disability evaluation, the evidence does not show that his 
service-connected disabilities alone precludes gainful 
employment.  

Because the record does not reflect that the Veteran is 
unemployable due solely to his service-connected 
disabilities, the preponderance of the evidence is against 
his claim for TDIU.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypertension, to include as secondary 
to service-connected residuals of lumbosacral strain, is 
denied.

Service connection for erectile dysfunction, to include as 
secondary to service-connected residuals of lumbosacral 
strain, is denied.

Service connection for depression, to include as secondary to 
service-connected residuals of lumbosacral strain, is denied.

An evaluation in excess of 10 percent, prior to May 21, 1999, 
for residuals of lumbosacral strain is denied.

An evaluation in excess of 20 percent, from May 21, 1999 to 
March 6, 2000, for residuals of lumbosacral strain is denied.

An evaluation in excess of 40 percent, since March 7, 2000, 
for residuals of lumbosacral strain is denied.

An evaluation in excess of 20 percent for residuals of a left 
shoulder injury with acromioclavicular separation is denied.

TDIU is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


